Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT, dated as of February 6, 2015 (this “Agreement”), by
and between Steven Earles (“Executive”) and Eastside Distilling, Inc., a Nevada
corporation (the “Company”). Capitalized terms not otherwise defined in this
Agreement shall have the meanings given to them on Annex I hereto.

 

R E C I T A L S

 

WHEREAS, the Company desires to retain Executive as President and Chief
Executive Officer of the Company, and Executive desires to serve as the
President and Chief Executive Officer of the Company under the terms and
conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement, it is agreed by the Company and Executive as follows:

 

A G R E E M E N T

 

SECTION 1. Employment; Duties. The Company hereby employs Executive, and
Executive hereby accepts employment, as the President and Chief Executive
Officer of the Company. Executive shall directly report to the Board of
Directors of the Company (the “Board”) and shall devote 100% of his business
time, energy and skill to the business of the Company and the promotion of its
interests, and the performance of his duties and responsibilities hereunder.
Executive shall comply with the Company’s employment policies and procedures, if
any, adopted from time to time by the Board. Executive hereby agrees to obtain
any certifications from any governmental or other regulatory body that the
Company deems reasonably necessary for the performance or his duties and
responsibilities hereunder.

 

SECTION 2. Term. Executive’s employment under this Agreement shall be for a term
(the “Term”) commencing on the date of this Agreement and ending on February 6,
2018 (or such earlier date, if any, on which Executive resigns or is terminated
by the Company). So long as Executive has not materially breached the terms of
this Agreement, beginning on February 5, 2018 and on each anniversary thereof
(each, an “Extension Date”), the Term shall be automatically extended for an
additional one-year period (the “Extended Term”), unless either Party provides
the other Party hereto at least twenty (20) days’ prior written notice before
the next Extension Date that the Term shall not be so extended.

 

SECTION 3. Compensation.

 

(a)                In consideration for Executive’s performance of Executive’s
duties and responsibilities with the Company, the Company shall pay to
Executive, a base salary of $104,000 per annum (the “Base Salary”). Executive
will be paid in bi-weekly installments pursuant to the Company’s normal payroll
policies.

 

(b)               Executive may also receive bonuses, from time to time, in the
discretion of the Compensation Committee of the Board, depending upon
Executive’s performance and achievement of specific goals, and upon the
profitability of the Company, which bonuses may be payable in cash, options, and
common stock, in the discretion of the Compensation Committee of the Board.  

 





 

 

 

(c)                Executive shall be authorized to incur, and shall be entitled
to receive prompt reimbursement for, all reasonable expenses incurred by
Executive in performing his duties and carrying out the responsibilities
hereunder, including business meals, entertainment, and travel expenses,
provided that Executive complies with all of the applicable policies, practices
and procedures of the Company related to the submission of expense reports,
receipts, or similar documentation of those expenses. The Company shall either
pay directly, or reimburse Executive for such expenses in accordance with
Company policies

 

(d)               During the Term, Executive shall be entitled to participate in
the Buyer’s standard benefit plans (“Benefit Coverages”), if any of general
applicability to other senior executives of the Company, and if none are
applicable, the Executive shall be entitled to normal and customary Benefit
Coverages applicable to the industry.

 

(e)                During the Term, Executive shall be entitled to up to ten
(10) business days of paid vacation days per calendar year, in accordance with
the Company’s vacation policies in effect from time to time.

 

(f)                The Company shall withhold all applicable federal, state and
local taxes, social security and workers’ compensation contributions and such
other amounts as may be required by law with respect to the compensation payable
to Executive pursuant to this Agreement.

 

(g)               The Company shall reimburse Executive for all appropriately
documented, reasonable business expenses incurred by the Executive in the
performance of his or her duties under this Agreement, in accordance with the
Company’s policies in effect from time to time.

 

SECTION 4. Non-solicitation.

 

(a)                Executive acknowledges that the Company, its subsidiaries and
its Affiliates have expended and shall continue to expend substantial amounts of
time, money and effort to develop business strategies, employee, client and
customer relationships and goodwill to build an effective organization.
Executive acknowledges that Executive is and shall become familiar with the
confidential information of the Company, its subsidiaries and its Affiliates,
including trade secrets, and that Executive’s services are of special, unique
and extraordinary value to the Company. Executive acknowledges that the
opportunities of employment and compensation offered under this Agreement are
adequate consideration for the covenants contained in this Section 4. Executive
acknowledges that the Company and each of its subsidiaries and Affiliates and
their respective successors, assigns and nominees, has a legitimate business
interest and right in protecting its confidential information, business,
strategies, employee, client and customer relationships and goodwill, and that
each of the Company, its subsidiaries and Affiliates and their respective
successors, assigns and nominees would be seriously damaged by the disclosure of
confidential information and the loss or deterioration of its business
strategies, employee and customer relationships and goodwill.

 



2

 

 

 

(b)               For so long as Executive is employed by Company or any of its
subsidiaries or Affiliates and for a period of three (3) years thereafter:

 

     (i)                 Executive shall not within the Territory, directly or
indirectly (whether as a founder, owner, partner, officer, director, employee,
trustee, agent, advisor, principal, substantial equity holder, contractor,
consultant or other representative), solicit or accept or perform any business
which is similar to, or in competition with, the businesses in which the Company
or any of its subsidiaries or Affiliates is currently engaged or engages (the
“Business”) during the period of Executive’s employment from any Person who is
or was a client or customer of the Company during the Term or otherwise
interfere with the Company’s relationship with any Person who is or was a client
or customer of the Company during the Term;

 

     (ii)               Executive shall not (x) directly or indirectly solicit,
recruit or hire any Executives of the Company or any of its subsidiaries or
Affiliates, or any independent contractors, consultants or advisors that are
engaged by the Company or any of its subsidiaries or Affiliates, in each case
who were employees, independent contractors, consultants or advisors of the
Company or any of its subsidiaries or Affiliates at any time during the Term;
(y) solicit or encourage any employees, independent contractors, consultants or
advisors to leave the employment of or engagement with the Company or any of its
subsidiaries or Affiliates; or (z) intentionally interfere with the relationship
of the Company or any of its subsidiaries or Affiliates with any employees,
independent contractors, consultants or advisors.

 

(c)                Executive acknowledges that he has carefully read this
Agreement and has given careful consideration to the restraints imposed upon
Executive by this Agreement, and is in full accord as to the necessity of such
restraints for the reasonable and proper protection of the confidential
information, business strategies, intellectual property, employee and customer
relationships and goodwill of the Company and its subsidiaries and Affiliates
now existing or to be developed in the future. Executive expressly acknowledges
and agrees that each and every restraint imposed by this Agreement is reasonable
with respect to subject matter and time period. Executive expressly acknowledges
and agrees that the restraints imposed by this Agreement will not prevent him
from earning a livelihood. Executive agrees to comply with each of the covenants
contained in this Section 4 in accordance with their terms.

 

(d)               All agreements, covenants and provisions of this Section 4
constitute a series of separate covenants. If any provision hereof is determined
to be unenforceable, the same shall be deemed deleted, but only with respect to
the operation of this Section 4 in the particular jurisdiction in which such
determination is made. The foregoing notwithstanding, if any provision hereof is
determined to be unenforceable because of its scope in terms of territory or
duration in time of business activities, but may be enforceable by reason of
limitations thereon, such limitations may be imposed so that such provision, as
limited, will be enforceable to the fullest extent permissible under the law
applied consistent with public policy in the applicable jurisdiction. Executive
hereby understands and agrees that any violation of this Section 4 may not be
susceptible to an award for damages and, accordingly, that relief for any such
violation by Executive may be the subject of an injunction issued by a court of
competent jurisdiction. If any such action is brought by the Company to enforce,
or seek damages for the violation of, the provisions of this Section 4, the
unsuccessful party in such litigation shall pay to the successful party all
costs and expenses, including reasonable attorneys’ fees, incurred therein by
such successful party and such costs, expenses and attorneys’ fees shall be
included in and as a part of such judgment or award; and the determination by
the judge in such action shall be conclusive on the matter of which party is
successful for purposes hereof.

 



3

 

 

 

(e)                Executive will not be deemed to have breached his obligations
under this Section 4 if Executive owns, directly or indirectly, solely as an
investment, securities of any Person if he (i) is not a controlling person of,
or a member of a group which controls, such Person or (ii) does not, directly or
indirectly, own more than ten percent (5%) of any class of securities of such
Person.

 

SECTION 5. Confidentiality. Executive (a) recognizes that the business and
financial records, customer and client lists, proprietary knowledge or data,
intellectual property, trade secrets and confidential methods of operations of
the Company, its subsidiaries and its Affiliates and their respective
successors, assigns and nominees, as they may exist from time to time and which
relate to the then conducted or planned business of the Company, its
subsidiaries and its Affiliates or of entities with which the Company was or is
expected to be affiliated during such periods, are valuable, special and unique
assets of the Company, access to and knowledge of which are essential to
Executive’s performance with the Company; and (b) shall not, during or after the
Term, disclose any of such records, lists, knowledge, data, property, secrets,
methods or information to any Person for any reason or purpose whatsoever
(except for disclosures (x) compelled by law; provided that Executive promptly
notifies the Board of any request for such information before disclosing the
same, if practical, and (y) made as necessary in connection with the performance
of his duties with the Company) or make use of any such property for his own
purposes or for the benefit of any Person except the Company. Executive
acknowledges that a breach of this Section 5 may cause irreparable injury to the
Company for which monetary damages are inadequate, difficult to compute, or
both. Accordingly, Executive agrees that the provisions of this Section 5 may be
enforced by specific performance or other injunctive relief.

 

SECTION 6. Inventions. Any and all inventions, processes, procedures, systems,
discoveries, designs, configurations, technology, intellectual property, works
of authorship (including, but not limited to, computer programs), trade secrets
and improvements (whether or not patentable and whether or not they are made,
conceived or reduced to practice during working hours or using the Company’s or
any of its subsidiaries’ or Affiliates’ data or facilities) and all portions
thereof (collectively, the “Inventions”) which Executive makes, conceives,
reduces to practice, or otherwise acquires during his employment with the
Company (either solely or jointly with others), and which are related to the
then present or planned business, services or products of the Company or any of
its subsidiaries or Affiliates, shall be the sole property of the Company and
shall at all times and for all purposes be regarded as acquired and held by
Executive in a fiduciary capacity for the sole benefit of the Company. All
Inventions that consist of works of authorship capable of protection under
copyright laws shall be prepared by Executive as works made for hire, with the
understanding that the Company shall own all of the exclusive rights to such
works of authorship under the United States copyright law and all international
copyright conventions and foreign laws. Executive hereby assigns to the Company,
without further compensation, all such Inventions and any and all patents,
copyrights, trademarks, trade names or applications therefore, in the United
States and elsewhere, relating thereto. Executive shall promptly disclose to the
Company all such Inventions and shall assist the Company in obtaining and
enforcing for its own benefit patent, copyright and trademark registrations on
such Inventions in all countries. Upon request, Executive shall execute all
applications, assignments, instruments and papers and perform all acts, such as
the giving of testimony in interference proceedings and infringement suits or
other litigation, necessary or desired by the Company to enable the Company, its
subsidiaries and Affiliates and their respective successors, assigns and
nominees to secure and enjoy the full benefits and advantages of such
Inventions.

 



4

 

 

 

SECTION 7. Termination or Resignation.

 

(a)                Executive’s employment with the Company (including, without
limitation, Executive’s rights under this Agreement) may only be terminated by
the Company during the term for Cause (as defined in Annex I), without Cause or
as set forth under Section 7(d) below.

 

(b)               In the event the Executive is terminated without Cause, the
Executive shall be entitled to receive (i) any amounts earned, accrued or owing
but not yet through the date of such termination; and (ii) a lump sum severance
payment in an aggregate amount equal to six-months of the Executive’s
then-current Base Salary .

 

(c)                If (i) Executive resigns at any time for any reason or is
terminated by the Company for Cause or (ii) the Parties have failed to extend
the Term of this Agreement, the Company shall have liability and obligation
under this Agreement for all amounts due and payable to the Executive through
the date of such termination or resignation.

 

(d)               The Company may terminate the Agreement if the Executive is
unable to substantially perform his duties and responsibilities hereunder to the
full extent required by the Company by reason of illness, injury or incapacity
for more than six (6) months in the aggregate during any period of twelve (12)
calendar months. In the event of such termination, the Company shall pay the
Executive all amounts due and payable to Executive through the date of such
termination. The Executive agrees, in the event of a dispute under this Section
7(d), to submit to a physical examination by a licensed physician selected by
the Company and reasonably acceptable to the Executive. The Company agrees that
the Executive shall have the right to have his personal physician present at any
examination conducted by the physician selected by the Company.

 

(e)                The Term shall terminate in the event of the Executive’s
death. In such event, the Company shall pay to the Executive’s executors, legal
representatives or administrators, as applicable, all amounts due and payable to
the Executive through the date of such termination. The Company shall have no
further liability or obligation under this Agreement to his executors, legal
representatives, administrators, heirs or assigns or any other person claiming
under or through him except as otherwise specifically provided in this
Agreement.

 

SECTION 8. Conflicts of Interest. Executive hereby represents that he is free to
enter into this Agreement, and that his employment by the Company does not
violate the terms of any agreement between him and any third party. Further, in
rendering his duties to the Company, Executive shall not utilize any Invention,
discovery, development, improvement, innovation or trade secret in which he or
the Company does not have a proprietary interest.

 



5

 

 

 

SECTION 9. Return of Documents and Equipment. Upon termination of Executive’s
employment with the Company for any reason, Executive shall forthwith deliver to
the Company and return, and shall not retain, any originals and copies of any
books, intellectual property, papers, customer or client contracts, documents
and data or other writings, tapes or records of the Company, regardless of form,
format or media, maintained by Executive or in Executive’s possession (all of
the same are hereby agreed to be the property of the Company).

 

SECTION 10. Miscellaneous.

 

(a)                Severability. If any provision of this Agreement is
inoperative or unenforceable for any reason, such circumstances shall not have
the effect of (i) rendering the provision in question inoperative or
unenforceable in any other case or circumstance, or (ii) rendering any other
provision or provisions in this Agreement invalid, inoperative, or unenforceable
to any extent whatsoever. The invalidity of any one or more phrases, sentences,
clauses, sections or subsections of this Agreement shall not affect the
remaining portions of this Agreement.

 

(b)               Notices. Any notices and other communications made or required
in connection with this Agreement shall be in writing and shall be deemed
effectively given: (i) upon personal delivery to the Party to be notified, (ii)
when sent by confirmed facsimile, if sent during normal business hours of the
recipient, and if not, then on the next business day, (iii) five (5) days after
having been sent by registered or certified mail, return receipt requested,
postage prepaid, or (iv) one (1) day after deposit with a nationally recognized
overnight courier, specifying next day delivery, with written notification of
receipt. All notices shall be addressed as follows or at such address as such
Party may designate by ten (10) days advance written notice to the other Parties
hereto:

 

(A)

if to Executive:

 

 

 

Steven Earles

[Street Address]

[City, State, Zip]

      (B) if to the Company:          

c/o Eastside Distilling, Inc.

1805 SE Martin Luther King Jr. Blvd

Portland, Oregon 97214

       

(c)                Entire Agreement. This Agreement constitutes the entire
agreement between the parties with respect to the subject matter addressed
herein and supersedes all prior agreements and understandings, both written and
oral, between the parties with respect to Executive’s employment with the
Company.

 

(d)               Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original and all of which shall together
constitute one and the same instrument.

 



6

 

 

 

(e)                Governing Law. This Agreement shall be governed in all
respects, including as to validity, interpretation and effect, by the internal
laws of the State of Oregon without giving effect to the conflict of laws rules
thereof.

 

(f)                Arbitration. Any controversy or claim arising out of or
relating to this Agreement or the breach thereof shall be settled by arbitration
administered by the American Arbitration Association in the State of Oregon in
accordance with the Commercial Arbitration Rules and judgment o the award
rendered by the arbitrator(s) may be entered in any court having jurisdiction
thereof..

 

(g)               Benefit and Assignability. The rights, benefits, duties and
obligations under this Agreement shall inure to the benefit of, and be binding
upon, (x) the Company and its successors, and (y) Executive and his legal
representatives. This Agreement constitutes a personal service agreement, and
the performance of Executive’s obligations under this Agreement may not be
transferred or assigned by Executive. This Agreement may be assigned by the
Company in its sole discretion. The provisions of Sections 4, 5, 8, 9, 10(a),
10(f), 10(g), 10(i) and 10(j) shall continue in full force and effect
notwithstanding the termination of Executive’s employment with the Company.

 

(h)               Amendments; Waiver. No amendment, modification or discharge of
this Agreement, and no waiver under this Agreement, shall be valid or binding
unless set forth in writing and duly executed by the Party against whom
enforcement of the amendment, modification, discharge or waiver is sought. The
waiver by either Party of a breach of any provision of this Agreement by the
other Party shall not operate or be construed as a waiver of any subsequent
breach by such other Party.

 

(i)                 Specific Performance. The Parties acknowledge that their
obligations under this Agreement are unique and that damages may be an
inadequate remedy for any failure to perform such obligations as a result of any
breach of this Agreement by any Party and, therefore, any Party to whom
performance is owed under any provision of this Agreement shall be entitled to
an injunction to be issued, or specific enforcement be ordered, by any court of
competent jurisdiction to require any other Party to perform its obligations
under this Agreement and prevent any other Party from breaching, or continuing
to breach, any provision of this Agreement. In the event that any dispute
regarding this Agreement is resolved by a court, the prevailing Party shall be
entitled to recover from the non-prevailing Party the fees, costs and expenses
(including, but not limited to, the reasonable fees and expenses of counsel)
incurred by the prevailing Party in connection with such dispute.

 

(j)                 Limitation of Liability. Notwithstanding anything contained
herein to the contrary, no officer, director or member of the Company shall have
any personal liability to fund any payments that are required to be made to
Executive pursuant to this Agreement.

 

(k)               Section Headings. The headings herein are inserted as a matter
of convenience only and do not define, limit or describe the scope of this
Agreement or the intent of the provisions hereof.

 

[Remainder of page intentionally left blank]

 



7

 

 

IN WITNESS WHEREOF, the Company and Executive have executed this Agreement as of
the day and year first above written.





 



  EXECUTIVE:       /s/ Steven Earles   Steven Earles       COMPANY:      
EASTSIDE DISTILLING, INC.

 

        By: /s/ Steven Earles     Name: Steven Earles     Title: CEO      

 



 

8

 

 

ANNEX I
DEFINITIONS

 

For all purposes of this Agreement, unless the context clearly indicates a
contrary intent:

 

“Affiliate” means any Person that directly, or indirectly, through one or more
intermediaries, controls or is controlled by or is under common control with the
Person specified. For purposes of this definition, control of a Person means
power, direct or indirect, to direct or cause the direction of the management
and policies of such Person, whether through the ownership of voting securities,
by contract or otherwise.

 

“Cause” means any of the following: (i) any willful or grossly negligent and
continued failure by Executive to perform his duties under this Agreement in any
material respect that is not promptly (but in no event later than ten (10)
business days after written notice thereof is received by Executive or such
longer period of time not to exceed thirty (30) days if the nature of such
failure makes it impractical to cure within ten (10) business days) cured by
resuming the performance of such duties; provided, however, that for the
purposes of determining whether conduct constitutes willful or grossly negligent
conduct, no act on Executive’s part shall be considered “willful” unless it is
done by the Executive in bad faith or without reasonable belief that such action
was in the best interests of the Company; (ii) Executive embezzles or converts
to his own use any funds of the Company or any business opportunity of the
Company; (iii) Executive destroys or converts to his own use any property of the
Company, without the Company’s consent; (iv) Executive is convicted of or enters
a guilty plea or plea of no contest with respect to a felony; (v) Executive
commits an act of moral turpitude which could reasonably be expected to injure
or pose a threat of injury or material economic harm to the Company or any of
its Affiliates; or (vi) Executive is habitually intoxicated or is addicted to a
controlled substance and such controlled substance is illegal or materially
interferes with the performance of his duties; provided, however, that Executive
shall be permitted to seek medical treatment for a reasonable period of time
prior to any termination pursuant to this clause (vi).

 

“Parties” means Executive and the Company.

 

“Person” means any natural person, firm, partnership, association, corporation,
company, trust, business trust, governmental authority or other entity.

 

“Territory” means the World

 

Capitalized terms in this Agreement, defined in this Annex I and elsewhere
parenthetically, have the meanings ascribed to them and include the plural as
well as the singular.

 

 

9



--------------------------------------------------------------------------------

